IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42720

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 565
                                                )
       Plaintiff-Respondent,                    )    Filed: July 27, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
TAMMY LYNN MOORE,                               )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Feming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Tammy Lynn Moore pled guilty to possession of methamphetamine. Idaho Code § 37-
2732(c)(1). The district court sentenced Moore to a unified term of five years with two years
determinate, and retained jurisdiction. Following the period of retained jurisdiction, the district
court relinquished jurisdiction and executed the original sentence.         Moore filed an Idaho
Criminal Rule 35 motion for a reduction of sentence, which the district court denied. Moore
appeals asserting that the district court abused its discretion by denying her Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                                 1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Moore’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Moore’s
Rule 35 motion is affirmed.




                                              2